     Case 2:21-cv-00951-JAM-DMC Document 6 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL L. OVERTON,                                No. 2:21-CV-0951-DMC-P
12                       Petitioner,
                                                         ORDER
13           v.
14    WILLIAM JOHN HOLDER,
15                       Respondent.
16

17                  Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus under 28 U.S.C. § 2254. Pursuant to Eastern District of California Local Rules,

19   this case was not assigned to a District Judge when the case was filed. The parties have not

20   consented to Magistrate Judge jurisdiction and the Court now finds that assignment of a District

21   Judge is necessary to properly address the case.

22                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

23   randomly assign a District Judge and to update the docket to reflect the new case number.

24

25   Dated: September 10, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
